DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 November 2020 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al. (US Publication Number 2020/0406883 A1). 
Regarding claim 1, Umetsu teaches a control system for a vehicle, comprising: an accelerator pedal and a steering wheel configured to be operated by a driver (Umetsu: Para. 3; driver's manipulations (braking, turning of a steering wheel, accelerating, turning-back of the steering wheel, etc.)); an accelerator opening sensor configured to detect an accelerator opening corresponding to operation of the accelerator pedal (Umetsu: Para. 47; accelerator position sensor to detect a depression amount of an accelerator pedal equivalent to a relative position of the accelerator pedal); a steering angle sensor configured to detect a steering angle corresponding to operation of the steering wheel (Umetsu: Para. 47; a steering angle sensor installed in this steering device to detect a rotational angle of a steering shaft coupled to the steering wheel);  and a controller configured to set an additional deceleration to be applied to the vehicle in order to control a posture of the vehicle based on the steering angle detected by the steering angle sensor, when the steering wheel is turned (Umetsu: Para. 10, 59; in response to the determination that the turning manipulation of the steering device has been made, the braking force to be generated by the braking device is increased when the squat of the rear end of the vehicle body is equal to or greater than the given level; controller operates to execute a target additional deceleration).
Umetsu doesn’t explicitly teach apply the additional deceleration to the vehicle, wherein the controller sets the additional deceleration based also on the accelerator opening detected by the accelerator opening sensor, in addition to the steering angle.
However, Umetsu is deemed to disclose an equivalent teaching. Umetsu includes a steering angle sensor, acceleration position sensor and brake depressing amount sensor (Umetsu: Para. 47). When the vehicle accelerates while attached to a trailer, the hitch point has extra force pressing down on it. When the vehicle accelerates while towing, the vehicle squats as the front of the vehicle lifts up trying to move the extra force on the hitch point (Umetsu: Para. 8). The system adds additional deceleration with increase acceleration  when a turning motion has been detected to limit the squat of the vehicle (Umetsu: Para. 8).
It would have been obvious to one of ordinary skill as of the effective filing date to have apply additional deceleration based on the accelerator opening in order to suppress the vehicle pitching due to accelerating a vehicle while pulling a trailer (Umetsu: Para. 8). 
In the following limitation, Umetsu teaches sets the additional deceleration larger while the vehicle is towing than while the vehicle is not towing, when compared at the same accelerator opening (Umetsu: Para. 10; the braking force to be generated by the braking device is increased when the squat of the rear end of the vehicle body is equal to or greater than the given level, as compared to when the squat is less than the given level, so that the pitching moment oriented to cause the front end of the vehicle body to squat down when adding a deceleration to the vehicle can be increased when the squat of the rear end of the vehicle body is equal to or greater than the given level, as compared to when the squat is less than the given level).
Regarding claim 2, Umetsu teaches the control system of claim 1, further comprising a switch for selecting a traveling mode set to the vehicle, the traveling mode at least including a towing mode (Umetsu: Para. 76; tow switch 32 may be provided which is configured to be switched in an ON/OFF manner, depending on whether or not the vehicle 1 is in the trailer towing state), wherein the controller sets the additional deceleration larger while the towing mode is selected by the switch than while the towing mode is not selected, when compared at the same accelerator opening (Umetsu: Para. 76-77; output of the tow switch, whether or not the vehicle is in the trailer towing state; adding a deceleration to the vehicle in the vehicle attitude control to cause the front end of the vehicle body to squat down at the same level as that in the non-trailer towing state, the deceleration needs to be greater than that to be added in the non-trailer towing state).
Regarding claim 3, Umetsu teaches the control system of claim 2, further comprising a drive source configured to generate torque for driving the vehicle, wherein the controller controls the drive source to reduce the torque generated by the drive source so that the additional deceleration is applied to the vehicle (Umetsu: Para. 63-64; the controller operates to reduce the fuel injection amount with respect to an amount to be set when the basic target torque is determined directly as the final target torque, thereby reducing the output torque of the engine).
Regarding claim 4, Umetsu teaches the control system of claim 2, further comprising a braking system configured to give a braking force to the vehicle, wherein the controller controls the braking system to give the braking force to the vehicle so that the additional deceleration is applied to the vehicle (Umetsu: Para. 59-60; the controller operates to execute a target additional deceleration setting processing subroutine to set, based on a steering speed of the steering device, a deceleration to be added to the vehicle).
Regarding claim 5, Umetsu teaches the control system of claim 2, further comprising a generator configured to be driven by wheels of the vehicle and regenerate power, wherein the controller controls the generator so that the generator regenerates the power to apply the additional deceleration to the vehicle (Umetsu: Para. 11; causing the generator to perform the regenerative power generation, when the turning manipulation of the steering device is determined to have been performed, wherein, when the squat of the rear end of the vehicle body is equal to or greater than the given level, the step of causing the generator to perform the regenerative power generation further comprises making an amount of regenerative power larger than when the squat is less than the given level).
Regarding claim 6, Umetsu doesn’t explicitly teach wherein the controller reduces the additional deceleration as the accelerator opening detected by the accelerator opening sensor increases.
However, Umetsu is deemed to disclose an equivalent teaching. The system reduces the fuel injection amount with respect to an amount to be set when the basic target torque to reduce the output of the torque of the engine (Umetsu: Para. 63-64). When the system uses engine power reduction, additional deceleration would not be needed as the acceleration opening sensor increased to prevent the squat action while a vehicle is towing a trailer.
It would have been obvious to one of ordinary skill as of the effective filing date to have apply additional deceleration based on the accelerator opening in order to suppress the vehicle pitching due to accelerating a vehicle while pulling a trailer (Umetsu: Para. 8). 
Regarding claim 7, Umetsu teaches the control system of claim 6, wherein the controller calculates a steering speed based on the steering angle detected by the steering angle sensor, and sets the additional deceleration larger as the steering speed increases (Umetsu: Para. 69-70; the controller operates to calculate the steering speed based on the steering angle acquired from the steering angle sensor; determine whether or not the calculated steering speed is equal to or greater than a given threshold; the controller operates to set a target additional deceleration based on the steering speed).
Regarding claim 8, Umetsu teaches the control system of claim 1, further comprising a drive source configured to generate torque for driving the vehicle, wherein the controller controls the drive source to reduce the torque generated by the drive source so that the additional deceleration is applied to the vehicle (Umetsu: Para. 63-64; the controller operates to reduce the fuel injection amount with respect to an amount to be set when the basic target torque is determined directly as the final target torque, thereby reducing the output torque of the engine).
Regarding claim 9, Umetsu teaches the control system of claim 1, further comprising a braking system configured to give a braking force to the vehicle, wherein the controller controls the braking system to give the braking force to the vehicle so that the additional deceleration is applied to the vehicle (Umetsu: Para. 59-60; the controller operates to execute a target additional deceleration setting processing subroutine to set, based on a steering speed of the steering device, a deceleration to be added to the vehicle).
Regarding claim 10, Umetsu teaches the control system of claim 1, further comprising a generator configured to be driven by wheels of the vehicle and regenerate power, wherein the controller controls the generator so that the generator regenerates the power to apply the additional deceleration to the vehicle (Umetsu: Para. 11; causing the generator to perform the regenerative power generation, when the turning manipulation of the steering device is determined to have been performed, wherein, when the squat of the rear end of the vehicle body is equal to or greater than the given level, the step of causing the generator to perform the regenerative power generation further comprises making an amount of regenerative power larger than when the squat is less than the given level).
Regarding claim 11, Umetsu doesn’t explicitly teach wherein the controller reduces the additional deceleration as the accelerator opening detected by the accelerator opening sensor increases.
However, Umetsu is deemed to disclose an equivalent teaching. The system reduces the fuel injection amount with respect to an amount to be set when the basic target torque to reduce the output of the torque of the engine (Umetsu: Para. 63-64). When the system uses engine power reduction, additional deceleration would not be needed as the acceleration opening sensor increased to prevent the squat action while a vehicle is towing a trailer.
It would have been obvious to one of ordinary skill as of the effective filing date to have apply additional deceleration based on the accelerator opening in order to suppress the vehicle pitching due to accelerating a vehicle while pulling a trailer (Umetsu: Para. 8). 
Regarding claim 12, Umetsu teaches the control system of claim 1, wherein the controller calculates a steering speed based on the steering angle detected by the steering angle sensor, and sets the additional deceleration larger as the steering speed increases (Umetsu: Para. 69-70; the controller operates to calculate the steering speed based on the steering angle acquired from the steering angle sensor; determine whether or not the calculated steering speed is equal to or greater than a given threshold; the controller operates to set a target additional deceleration based on the steering speed).
Regarding claim 13, Umetsu doesn’t explicitly teach wherein the controller reduces the additional deceleration as the accelerator opening detected by the accelerator opening sensor increases.
However, Umetsu is deemed to disclose an equivalent teaching. The system reduces the fuel injection amount with respect to an amount to be set when the basic target torque to reduce the output of the torque of the engine (Umetsu: Para. 63-64). When the system uses engine power reduction, additional deceleration would not be needed as the acceleration opening sensor increased to prevent the squat action while a vehicle is towing a trailer.
It would have been obvious to one of ordinary skill as of the effective filing date to have apply additional deceleration based on the accelerator opening in order to suppress the vehicle pitching due to accelerating a vehicle while pulling a trailer (Umetsu: Para. 8). 
Regarding claim 14, Umetsu teaches the control system of claim 2, wherein the controller calculates a steering speed based on the steering angle detected by the steering angle sensor, and sets the additional deceleration larger as the steering speed increases (Umetsu: Para. 69-70; the controller operates to calculate the steering speed based on the steering angle acquired from the steering angle sensor; determine whether or not the calculated steering speed is equal to or greater than a given threshold; the controller operates to set a target additional deceleration based on the steering speed).
Regarding claim 15, Umetsu doesn’t explicitly teach wherein the controller reduces the additional deceleration as the accelerator opening detected by the accelerator opening sensor increases.
However, Umetsu is deemed to disclose an equivalent teaching. The system reduces the fuel injection amount with respect to an amount to be set when the basic target torque to reduce the output of the torque of the engine (Umetsu: Para. 63-64). When the system uses engine power reduction, additional deceleration would not be needed as the acceleration opening sensor increased to prevent the squat action while a vehicle is towing a trailer.
It would have been obvious to one of ordinary skill as of the effective filing date to have apply additional deceleration based on the accelerator opening in order to suppress the vehicle pitching due to accelerating a vehicle while pulling a trailer (Umetsu: Para. 8). 
Regarding claim 16, Umetsu teaches the control system of claim 8, wherein the controller calculates a steering speed based on the steering angle detected by the steering angle sensor, and sets the additional deceleration larger as the steering speed increases (Umetsu: Para. 69-70; the controller operates to calculate the steering speed based on the steering angle acquired from the steering angle sensor; determine whether or not the calculated steering speed is equal to or greater than a given threshold; the controller operates to set a target additional deceleration based on the steering speed).
Regarding claim 17, Umetsu doesn’t explicitly teach wherein the controller reduces the additional deceleration as the accelerator opening detected by the accelerator opening sensor increases.
However, Umetsu is deemed to disclose an equivalent teaching. The system reduces the fuel injection amount with respect to an amount to be set when the basic target torque to reduce the output of the torque of the engine (Umetsu: Para. 63-64). When the system uses engine power reduction, additional deceleration would not be needed as the acceleration opening sensor increased to prevent the squat action while a vehicle is towing a trailer.
It would have been obvious to one of ordinary skill as of the effective filing date to have apply additional deceleration based on the accelerator opening in order to suppress the vehicle pitching due to accelerating a vehicle while pulling a trailer (Umetsu: Para. 8). 
Regarding claim 18, Umetsu teaches the control system of claim 1, wherein the vehicle is comprised of a trailer, a coupler, and a tractor (Umetsu: Para. 43; a trailer is coupled to a rear end of a towing vehicle through a coupler or hitch), wherein the center of gravity position of the trailer is located forward of an axle thereof so that a given vertical load is applied to the coupler (Umetsu: Para. 43; the position of the center of gravity of the trailer  is located forward of an axle thereof to allow an adequate vertical load to be applied to the hitch), wherein the vehicle is provided with a towing mode selecting switch configured to be turned on by the driver when the trailer is coupled to a rear part of the tractor through the coupler (Umetsu: Para. 76; tow switch may be provided which is configured to be switched in an ON/OFF manner, depending on whether or not the vehicle is in the trailer towing state; a trailer is coupled to a rear end of a towing vehicle through a coupler or hitch), and wherein, when the steering wheel is turned, the controller sets the additional deceleration applied to the vehicle larger while the towing mode selecting switch is turned on than while the towing mode selecting switch is turned off (Umetsu: Para. 76-77; output of the tow switch, whether or not the vehicle is in the trailer towing state; adding a deceleration to the vehicle in the vehicle attitude control to cause the front end of the vehicle body to squat down at the same level as that in the non-trailer towing state, the deceleration needs to be greater than that to be added in the non-trailer towing state).
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663